DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 10 and 12-24 are cancelled. Claims 5-7, 9 are withdrawn. Claims 1-4, 8, 11 and 25-26 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-4, 8, 10-11 and 25-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-4, 8, 10-11 and 25-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-4, 8 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by US’947 (US 3,677,947) have been withdrawn in view of the amendment.
The rejections of Claims 1-4, 8 and 10-11 under 35 U.S.C. 103 as being unpatentable over US’947 (US 3,677,947) are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over US’947 (US 3,677,947).
Regarding claims 1-4 and 8, US’947 teaches a magnet comprising a mixture of Sm-Co (1:5 type) powder (a) 7g powder having size of 149-250 µm, (b) 3g powder having size of 37-53 µm and (c) 1g powder having size of 10 µm (Col 7, Example 9), which meets the structure limitations recited in claims 1, 4, and 8. US’947 discloses that the powder mixture is compacted (Col 3, Ln 60-68; Col 6, Ln 45-50). US’947 discloses that the final magnet is made by sintering or by means of binder (Col 3, Ln 60-66). It would be obvious to one of ordinary skill in the art that the powder mixture disclosed in Example 9 of US’947 can be used to make sintered magnet by sintering and thus the magnet disclosed by US’947 meets the binder-free limitation recited in claim 1.
US’947 does not explicitly teach the magnetic properties limitations and the mechanical strength limitations as recited in claims 1-3. However, in view of the fact that US’947 teaches a magnet that meets the composition and structure limitations recited in the instant claims, one of ordinary skill in the art would expect that the magnet of US’947 to meet the magnetic properties limitations and the mechanical strength limitations as recited in claims 1-3. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 11, US’947 discloses that the powder may be used to make a sintered magnet (Col 3, Ln 60-70), which meets the limitation recited in claim 11.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US’947 (US 3,677,947), as applied to claim 1 above, and further in view of Turgut (US 2018/0166190, hereinafter “Turgut”).
Regarding claim 25, US’947 does not teach that the powder having small grain size are cryomilled powder. Turgut teaches a method of making RTB magnet and discloses that the magnet powder can be made by cryomilling ([0037] to [0039]). Thus, it would be obvious to one of ordinary skill in the art to make RTB powder using cryomilling as taught by Turgut in the process of US’947 would be able to make an RTB powder with success as disclosed by Turgut.
Regarding claim 26, US’947 discloses that the powder is made by grinding and the powder mixture is consolidated (Col 4, Ln 45-55; Col 6, Ln 47-52). US’947 does not disclose that the matrix comprises consolidated jet milled powder. However, jet-milling is a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since US’947 in view of Turgut teaches the composition and structure limitations recited in the instant claim. Claim 26 is obvious over US’947 in view of Turgut. 

Response to Arguments
Applicant’s arguments dated 04/28/2022 have been considered but they are not persuasive.
First, the US’947 applicants argued that the patent discloses to use magnetically anisotropic particles of different compositions with different grain sizes and certain mixing ratios to this end (column 1, lines 61-70). The permanent magnets made in the patent include an inorganic or organic binder, such as tin (Sn) powder or epoxy resin, to provide sufficient mechanical strength for handling without crumbling (see Examples 6-12 of the patent). in particular, Example 9 referred to by the examiner to support the rejection ignores that the Example 9 discloses the need for sample impregnation with epoxy resin to impart sufficient strength, even for handling. The permanent magnet of this example on its face thus cannot inherently result in Applicant’s permanent magnet of amended claim 1 and depending claims 2-4, 8, and 11.
In response, US’947 discloses that the final magnet is made by sintering or by means of binder (Col 3, Ln 60-66). It would be obvious to one of ordinary skill in the art that the powder mixture disclosed in Example 9 of US’947 can be used to make sintered magnet by sintering and thus the magnet disclosed by US’947 meets the binder-free limitation recited in claim 1.
Further, US’947 discloses the magnet contains either a third fraction of particles having an average grain size of about 15 µm, or an inorganic or organic binder (Abstract). Thus binder is not essential in US’947.

Second, the applicants argued that the examiner’s inherency argument is expressly rebutted by the disclosure at col 1, Ln 61-70 and Examples 6-12 of the US’947 to use a binder. Ln 61-70 of the US’947 patent discloses avoiding sintering.
In response, US’947 discloses that the final magnet is made by sintering or by means of binder (Col 3, Ln 60-66). Thus, US’947 discloses an embodiment of making a magnet by sintering without using binder.

This, the applicants argued that Turgut’s cryomilling would conflict with the non- cryogenic pulverizing process including mortar/pestel; vibratory grinding; and centrifugal classifying in conjunction with sifting using sieve shaker to particle size fractions as described in detail by ‘947 patent and thus leads away from the '947 patent and the combination proposed by the examiner.
In response, both US’947 and Turgut disclose making magnet powder by milling. Turgut discloses that ball milling or cryomilling can both be used to make a fine powder. It would be obvious to one of ordinary skill in the art that the magnet powder disclosed by US’947 can be made by cryomilling as disclosed by Turgut.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733